Carter, J.,
dissenting.
This court holds that when a litigant has approved instructions in the trial court by word or act, he cannot thereafter effectively complain on review of the instructions given. With this statement, I am wholly in disagreement.
It has been a fundamental rule in the state that it is the duty and responsibility of the trial court to instruct the jury on the law as to all issues of fact supported by the pleadings and the evidence whether requested to do so or not. Pursuant to statute and the, rules of this court, no objection to an instruction when given need be made in the record to have it reviewed in this court. Derr v. Gunnell, 127 Neb. 708, 256 N. W. 725. This has been such a basic rule that citation of authority is hardly required.
A procedure requiring legal counsel to note exceptions to instructions at or before their giving has had its advocates particularly as a means of disposing of otherwise valid appeals. I submit, however, that it places too great a burden on the trial lawyer to make such binding decisions for his client while engaged in the pressures of jury selection, the marshaling of evidence, the examination of witnesses, the making of *564oral arguments, and the, numerous stresses incident to a jury trial.
While it is true that many situations arise where a litigant from necessity is bound by the judgment of his attorney, the litigant should be able to rely on the wisdom and integrity of the judge and not the hurried or impulsive action of his attorney in making a proper statement of the law to the jury as applied to the facts of his case. It is not, it seems to me, too harsh a duty to impose on the judge to require from him, and him alone, a correct determination of the applicable law. The public image of a judge is that of one who is wise in the law and the dispensing of justice. This image should be maintained in fact. The majority opinion leads one to the belief that a trial is more a game than the solemn functioning of a court of justice. It is. unconscionable to deprive a litigant of a fair trial by such means.
The majority opinion relies almost completely on our opinion in Beveridge v. State, 183 Neb. 406, 160 N. W. 2d 229. While there may be doubts about the correctness of that opinion, when viewed in the light of the present opinion, it is pointed out that its facts demonstrated that appellant’s counsel was instrumental in bringing about the error of which he complained on review. Such was not the case here.
The present case is a glaring example of expanding the rule beyond the limited holding in the authoritative precedent. It demonstrates the danger in not adhering strictly to previous holdings, otherwise it serves as an opening wedge, which leads to the abandonment of long-established rules that have served the best interests of litigants over the years. No evil' in the previously existing rule has been pointed out, nor has any need been shown for the change, to better the administration of justice. I submit that the holdings of this court ought to be in the direction of fair and impartial trials rather *565than in excusing and justifying error for the purpose of ending litigation.
Spencer, J., joins in this dissent.